    Case: 1:19-cv-06540 Document #: 16 Filed: 11/18/19 Page 1 of 4 PageID #:247




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DEENTERPRISES, INC.,

              Plaintiff,                           No. 19 C 6540

       v.                                          Judge Thomas M. Durkin

VIKING PACKAGING TECHNOLOGIES, INC.,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

      DeEnterprises, Inc. alleges Viking Packaging Technologies, Inc. breached the

parties’ contract and violated various state laws by failing to design and manufacture

a machine to package DeEnterpises’s products. Viking has moved to dismiss based

on the contract’s forum selection clause. R. 11. That motion is granted.

                                        Analysis

      The parties’ contract provides:

             The courts of Sheboygan County Wisconsin will have
             exclusive jurisdiction to entertain and determine all
             disputes and claims both at law and in equity arising out
             of or in any way connected with the validity, existence,
             enforceability, constructions, breach or alleged, threatened
             or anticipated breach of the Contract, to which the parties
             admit to having personal jurisdiction over them.

R. 1-1 at 11 (p. 10, ¶ 9). No party disputes that all the claims at issue in this case

arise out of and are connected to the contractual relationship between the parties, so

the forum selection clause applies.

      Viking’s motion is styled as a “Motion to Dismiss for improper venue pursuant

to Fed. R. Civ. Proc. 12(b)(3) and 28 U.S.C. § 1406(a), or alternatively for an Order
    Case: 1:19-cv-06540 Document #: 16 Filed: 11/18/19 Page 2 of 4 PageID #:247




pursuant to 28 U.S.C. § 1404(a) to transfer this case to the United States District

Court for the Eastern District of Wisconsin.” R. 12 at 1. As DeEnterprises points out,

however, the Supreme Court has explained that Rule 12(b)(3) and § 1406 are

inapposite unless venue in this district is “improper” under federal law. See Atlantic

Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49 (2013). Viking

does not argue that venue is improper here, but rather seeks to enforce the forum

selection clause in the parties’ contract. In Atlantic Marine, the Supreme Court

explained that the proper procedure for enforcing a forum selection clause is a motion

to dismiss for forum non conveniens. Id.

      DeEnterprises makes much of the fact that Viking’s motion is procedurally

incorrect. See R. 14 at 3 (describing Viking’s motion as “baseless”). But the Seventh

Circuit has addressed this precise circumstance and affirmed a district court decision

in favor of a defendant like Viking. In Mueller v. Apple Leisure Corporation, the

defendant moved to dismiss for improper venue under Rule 12(b)(3), relying in part

on a forum selection clause requiring that the case proceed in a particular state court.

880 F.3d 890 (7th Cir. 2018). The district court applied Atlantic Marine to dismiss the

case for forum non conveniens. The plaintiffs appealed, “challeng[ing] only the

procedural regularity of the dismissal order . . . . [o]bject[ing] that the judge raised

the doctrine for forum non conveniens himself . . . . [and] insist[ing] that the judge

should have converted the dismissal motion to a motion for summary judgment and

allowed discovery before ruling on the issue.” Id. at 893. The Seventh Circuit

affirmed, explaining that “when a forum-selection clause requires suit in a specific

nonfederal forum, the doctrine of forum non conveniens is the proper vehicle to
                                           2
    Case: 1:19-cv-06540 Document #: 16 Filed: 11/18/19 Page 3 of 4 PageID #:247




enforce the clause.” Id. at 894. Indeed, the Seventh Circuit held that “the judge

applied the Supreme Court’s instructions perfectly”:

              Although [the defendant] had not formally moved to
              dismiss based on forum non conveniens, the dismissal
              motion plainly invoked the forum-selection clause and
              asked the court to enforce it. Accordingly, the judge was
              well within his discretion to treat the motion as, in
              substance, a forum non conveniens motion.

Id. Therefore, this Court will follow the guidance of Mueller and Atlantic Marine and

treat Viking’s motion as a motion to dismiss for forum non conveniens.

        The Seventh Circuit’s further analysis in Mueller is also highly instructive

here:

              In the typical case not involving a forum-selection clause,
              a district court considering a § 1404(a) motion (or a forum
              non conveniens motion) must evaluate both the
              convenience of the parties and various public-interest
              considerations. When the case involves a forum-selection
              clause, however, private interests drop out of the equation.
              When parties agree to a forum-selection clause, they waive
              the right to challenge the preselected forum as
              inconvenient or less convenient for themselves or their
              witnesses, or for their pursuit of the litigation. So when a
              forum-selection clause is in play, the analysis is limited to
              public-interest factors. And because those factors are
              rarely strong enough to override the parties’ preselected
              forum, the practical result is that forum-selection clauses
              should control except in unusual cases.

Id. (quotations and citations omitted). Even with the private interests dropped out,

DeEnterprises argues that the public interests weigh in favor of maintaining venue

in this district. The relevant public interests are generally “[1] docket congestion and

likely speed to trial in the transferor and potential transferee forums; [2] each court’s

relative familiarity with the relevant law; [3] the respective desirability of resolving

                                           3
    Case: 1:19-cv-06540 Document #: 16 Filed: 11/18/19 Page 4 of 4 PageID #:247




controversies in each locale; and [4] the relationship of each community to the

controversy.” Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d

973, 978 (7th Cir. 2010). First, DeEnterprises identifies no material difference in time

to disposition between the Sheboygan courts and this district. See R. 14 at 9-10.

Second, while DeEnterprises argues that this Court has more familiarity with its

claim under the Illinois Consumer Fraud statute, it ignores its claim under the

Wisconsin Deceptive Trade Practices Act. Id. at 10. Third, DeEnterprises concedes

that the “contract-related causes of action are simple and would be governed by the

Uniform Commercial Code, which both Illinois and Wisconsin have codified.” Id. And

fourth, the dispute involves an Illinois resident and a Wisconsin resident meaning

that both locales have a significant interest in the case. Therefore, DeEnterprises has

not demonstrated that this is the “rare” case—as the Seventh Circuit put it—where

public interests are “strong enough to override the parties’ preselected forum.”

Muller, 880 F.3d at 894.

                                     Conclusion

      For these reasons, Viking’s motion [11] is granted, and the case is dismissed

without prejudice.

                                                      ENTERED:


                                                      ______________________________
                                                      Honorable Thomas M. Durkin
                                                      United States District Judge
Dated: November 18, 2019




                                           4
